Jfourtlj Court of
                                          Sntonfa,

                                          March 30, 2015


                           Nos. 04-14-00389-CRand 04-14-00390-CR


                                       Paul Anthony Garcia,
                                            Appellant

                                                v.



                                        The State of Texas,
                                             Appellee


                                Trial Court Case Nos. 5397 and 5398


                                         () R 1) E R

       The Court has reviewed the record and briefs in this appeal and has determined thai oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on May 12. 2015. to the following panel: Justice
Marialyn Barnard. Justice Patricia O. Alvarez, and Justice Jason Pulliam.       All parties will be
notified of the Court's decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on March 30. 2015.



                                                              MarialyH Barnandj/Justicc


       IN WITNESS WHEREOF. I have hereunto sel my hand and a/fixed the seal o/lhe said
court on this March 30. 2015.




                                                                             . Clerk'